Citation Nr: 1523170	
Decision Date: 06/02/15    Archive Date: 06/16/15	

DOCKET NO.  12-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1993, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In rating decisions of September 2004, September 2007, April 2010, and August 2010, VA denied entitlement to service connection for diabetes mellitus.  The Veteran voiced no disagreement with any of those decisions, all of which have now become final.  38 U.S.C.A. § 7105 (West 2014).  Since the April 2010 rating decision the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for diabetes mellitus.  The current appeal ensued.

The appeals regarding the merits of the claims of entitlement to service connection for Parkinson's disease and diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In an unappealed August 2010 rating decision VA declined to reopen the issue of entitlement to service connection for diabetes mellitus.

2.  Evidence submitted since the August 2010 rating decision is neither cumulative nor redundant, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision declining to reopen the issue of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the August 2010 rating decision is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Given the decision to reopen and remand the claim of entitlement to service connection for diabetes there is no need to address at this time whether VA has fulfilled its duty to notify and assist the appellant under the provisions of the Veterans Claim Assistance Act of 2000 (VCAA).  

Service Connection

The Veteran seeks entitlement to service connection for Type II diabetes mellitus.  In pertinent part, it is contended that diabetes mellitus had its origin during the appellant's active military service, to include as the result of exposure to Agent Orange in the Republic of Korea.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once entitlement to service connection for a given disorder has been denied by a rating decision, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision is final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the August 2010 rating decision it was noted that, since an April 2010 rating decision denying entitlement to service connection for Type II diabetes mellitus, a 1986 service treatment record had been submitted into evidence.  This was submitted to show that the Veteran suffered from diabetes mellitus during active military service.  That treatment record, however, actually indicated that the appellant's mother, and not the Veteran, had a positive family history for "hypertension and diabetes mellitus."  Following a review of all pertinent evidence of record, VA in August 2010 held that new and material evidence had not been submitted establishing that the Veteran's Type II diabetes mellitus was either caused by or incurred during his period of active military service.  Accordingly, service connection for diabetes mellitus remained denied.  The August 2010 rating decision was not appealed to the Board, and it is final.  38 U.S.C.A. § 7105.

Evidence submitted since August 2010 consists for the most part, of VA and private treatment records and examination reports, and the testimony of the Veteran and his spouse at a hearing before the undersigned Veterans Law Judge in September 2014.  This evidence is both "new" and "material" as to the issue of service connection for diabetes mellitus.  More specifically, since the time of the August 2010 rating decision, there has been submitted a June 2013 statement from one "G. T. Portwine, BS, MA, Ph.D.," to the effect that, following a review of the Veteran's medical records, it was his/her opinion that the Veteran's diabetes mellitus was more likely than not the result of exposure to Agent Orange while in Korea.  

Unfortunately, Dr. Portwine does not reveal her/his professional background save for listing her/his degrees.  Of course, a Ph.D. can be earned in many disciplines outside the field of medicine, and the Board takes administrative notice of the possibility that Dr. Portwine may not work in the field of medicine, see, e.g., http://www.prudentialmidlands.com/agents/gloria-t-portwine/index.html.  Nevertheless, under the Justus decision the Board is obligated to presume the credibility of the evidence presented.  Hence, the Board will reopen this claim.



ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for diabetes mellitus is reopened.


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for diabetes mellitus, the Board turns to a de novo review of all pertinent evidence of record.  The evidence, however, raises questions not only as to the exact nature and etiology of the Veteran's diabetes mellitus, but also the nature and origin of his Parkinson's disease.

As regards both disorders, the probative value of Dr. Portwine's opinion must be determined by contacting the appellant and requesting that he identify the doctor's medical specialty, as well as the doctor's office address so that her/his qualifications to offer a medical opinion may be independently verified.

Second, the Veteran, in part, claims entitlement to service connection based on exposure to Agent Orange and other herbicides in the Republic of Korea.  Significantly, however, presumptive service connection based on service in Korea is limited to those veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), to have operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245 (Jan. 25, 2011).  As the appellant did not begin to serve on active duty until March 1972, i.e., after the period designated by law, even assuming that he later served with a DOD recognized unit in Korea, the current record strongly suggests that the appellant cannot be presumed to have been exposed to Agent Orange and other herbicides while in Korea.  Hence, any claim of inservice exposure must be supported by evidence showing that exposure.

Third, as to other theories of entitlement the record shows that while on active duty in July 1986 the Veteran complained of increased urinary frequency, as well as increased thirst.  While the Veteran did not receive a diagnosis or treatment for diabetes mellitus inservice, at an April 1994 VA general medical examination, during the first year following his discharge from service, he was observed to have an elevated serum blood glucose of 111.  The significance of that reading must be addressed.

Turning to the issue of entitlement to service connection for Parkinson's disease, the service treatment records, including a service separation examination of July 2003, show no pertinent evidence.  In point of fact, the earliest clinical indication of the presence of Parkinson's disease is revealed by medical records dated in 2008/2009, many years following the Veteran's discharge from service.  

Nonetheless, Dr. Portwine opined in June 2013 that, in addition to the Veteran's diabetes mellitus, Parkinson's disease was more likely than not the result of exposure to Agent Orange during his service in the Republic of Korea.  Moreover, in June 2013, Frank Pusey, M.D., opined that, following a review of the service treatment records, it was his "professional opinion" that the Veteran's Parkinson's disease was more likely than not the result of exposure to Agent Orange.  Once again, under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection for Parkinson's disease.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify "G. T. Portwine, BS, MA, Ph.D.," to include identification of the areas of her/his academic/medical specialty, as well as the doctor's address.  After receiving the appellant's response the AOJ should contact Dr. Portwine and secure a copy of her/his curriculum vitae.

2.  Any pertinent VA or other inpatient or outpatient treatment records dated since November 2013 should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The Veteran should identify the basis for his belief that he was exposed to Agent Orange and other herbicides while in the Republic of Korea.  Pertinent, independently verifiable evidence showing the use of herbicides while he was stationed there should be submitted in support of any claim of inservice exposure.  

4.  Thereafter, the Veteran should be afforded VA neurological and endocrine examinations in order to accurately determine the etiology of his Type II diabetes mellitus and Parkinson's disease.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

The respective examinations must offer an opinion addressing whether it is at least as likely as not that the Veteran's Type II diabetes mellitus and/or Parkinson's disease had their origin during, or are in some way the result of, the Veteran's period of active military service, to include whether such disabilities were compensably disabling within the first year following the appellant's retirement from active duty.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed. 

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claims for service connection for Type II diabetes mellitus and Parkinson's disease.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since December 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


